DETAILED ACTION

Summary
This is the initial Office Action based on the Solar Cell with MXene Electrode filed July 16, 2021.
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. Pub. No. 2015/0144187 A1) in view of Prince et al. (U.S. Pub. No. 2010/0269893 A1) and Gao et al. (CN 108470835 A included in applicant submitted IDS filed July 16, 2021).
With regard to claim 1, Kikuchi discloses a solar cell, comprising:
a silicon wafer having n-type and p-type layers (see 10, Fig. 1A-D and see [0018]).

Kikuchi exemplifies a p-type substrate with an n-type layer formed on the front side (see [0018]) but does not teach an n-type substrate with a p-type layer formed on the front side.
However, Prince et al. discloses a solar cell (see [0008]) and teaches a silicon wafer can be formed n-type by thermal diffusion with a p-type layer formed on the front side also by thermal diffusion (see [0008]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the silicon wafer of Kikuchi for the silicon wafer of Prince et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a silicon wafer with p-type and n-type layers, supports a prima facie obviousness determination (see MPEP 2143 B).
Kukuchi, as modified by Prince et al. above, teaches a solar cell comprising:
a p-type layer having a first and second side (such as the thickness of material including the diffused p-type formed over the front side of the silicon wafer exemplified in [0008] of Prince et al. cited to read on the claimed “p-type layer”; the top surface of the cited p-type layer formed over the front side of the silicon wafer is cited to read on the claimed “first side” and the bottom surface of the cited p-type layer formed over the front side of the silicon wafer is cited to read on the claimed “second side”);
an n-type silicon layer having a first side and a second side (such as the thickness of material including the diffused n-type formed in the silicon wafer exemplified in [0008] of Prince et al. cited to read on the claimed “n-type layer”; the top surface of the cited n-type layer formed in the silicon wafer is cited to read on the claimed “first side” and the bottom surface of the cited n-type layer formed in the silicon wafer is cited to read on the claimed “second side”), wherein
the first side of the n-type silicon layer is arranged on the second side of the p-type silicon layer (exemplified in [0008] of Prince et al., the cited the first/top side of the n-type silicon layer is arranged on the second/bottom side of the p-type silicon layer); 
a first metal electrode arranged on the first side of the p-type silicon layer (such as first metal electrode 21, Fig. 1D of Kikuchi arranged on the cited first/top side of the p-type silicon layer, as modified by Prince et al. above; see [0024] exemplifying first metal electrode formed by metal paste); and
a second metal electrode arranged on the second side of the n-type silicon layer (such as second metal electrode 25, Fig. 1D of Kikuchi arranged on the cited second/bottom side of the n-type silicon layer, as modified by Prince et al. above; see [0025] exemplifying second metal electrode formed by metal paste), wherein
the second metal electrode comprises a carbide (see Abstract teaching inclusion of metal carbide powder).
Kikuchi, as modified above, does not teach wherein the metal carbide is specifically an MXene.
However, Gao et al. discloses a solar cell (see Title) and teaches front or counter electrodes can be made of transition metal carbide MXene material which provides improved conductivity (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transition metal carbide MXene material of Gao et al. for the material of the second metal electrode of Kikuchi, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a solar cell electrode material, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for improved conductivity of the metal electrode.
With regard to claim 2, independent claim 1 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above. Gao et al. discloses wherein
the MXene is a TiC2Tx MXene (see Example 1).
With regard to claim 3, independent claim 1 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above.
Kikuchi, as modified above, does not disclose wherein the first metal electrode comprises an MXene.
However, Gao et al. discloses a solar cell (see Title) and teaches front or counter electrodes can be made of transition metal carbide MXene material which provides improved conductivity (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transition metal carbide MXene material of Gao et al. for the material of the first metal electrode of Kikuchi, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a solar cell electrode material, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for improved conductivity of the metal electrode.
With regard to claim 4, independent claim 1 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above. Kikuchi discloses wherein
the first metal electrode comprises a non-transparent metal (see [0024] teaching conventional silver powder and glass frit with organic vehicle paste).
With regard to claim 5, independent claim 1 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above. Kikuchi discloses wherein
the second metal electrode covers at least 90% of the second side of the n-type silicon layer (as depicted in Fig. 1D of Kikuchi, the second metal electrode 25 covers, or extends over, 100% of the cited second/bottom side of the n-type silicon layer, as modified by Prince et al. above).
With regard to claims 6-8, independent claim 1 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above. Kikuchi discloses further comprising:
at least one passivation layer arranged adjacent to the first metal electrode (12b depicted in Fig. 1D as arranged adjacent to the first metal electrode 21), wherein the at least one passivation layer comprises:
a first passivation layer arranged directly adjacent to the first metal electrode (see [0020] teaching passivation layer 12b can be multilayer such as a two layers of silicon nitride and aluminum oxide and it would have been obvious to have selected a first bottom most passivation layer of aluminum oxide because Kikuchi teaches aluminum oxide as an appropriate material for a double layer passivation layer); and
a second passivation layer arranged directly adjacent to the first passivation layer (see [0020] teaching passivation layer 12b can be multilayer such as a two layers of silicon nitride and aluminum oxide and it would have been obvious to have selected a second adjacent top passivation layer of silicon nitride because Kikuchi teaches silicon nitride as an appropriate material for a double layer passivation layer), wherein
the second passivation layer is a passivation and anti-reflection layer (recall [0020] teaching silicon nitride).
With regard to claim 9, Kikuchi discloses a solar cell, comprising:
a silicon wafer having n-type and p-type layers (see 10, Fig. 1A-D and see [0018]).

Kikuchi exemplifies a p-type substrate with an n-type layer formed on the front side (see [0018]) but does not teach an n-type substrate with a p-type layer formed on the front side.
However, Prince et al. discloses a solar cell (see [0008]) and teaches a silicon wafer can be formed n-type by thermal diffusion with a p-type layer formed on the front side also by thermal diffusion (see [0008]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the silicon wafer of Kikuchi for the silicon wafer of Prince et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a silicon wafer with p-type and n-type layers, supports a prima facie obviousness determination (see MPEP 2143 B).
Kukuchi, as modified by Prince et al. above, teaches a solar cell comprising:
a p-type layer having a first and second side (such as the thickness of material including the diffused p-type formed over the front side of the silicon wafer exemplified in [0008] of Prince et al. cited to read on the claimed “p-type layer”; the top surface of the cited p-type layer formed over the front side of the silicon wafer is cited to read on the claimed “first side” and the bottom surface of the cited p-type layer formed over the front side of the silicon wafer is cited to read on the claimed “second side”);
an n-type silicon layer having a first side and a second side (such as the bottom half of the thickness of material including the diffused n-type formed in the silicon wafer exemplified in [0008] of Prince et al. cited to read on the claimed “n-type layer” as it is a continuous thickness of material including n-type dopants; the top surface of the cited n-type layer formed in the silicon wafer is cited to read on the claimed “first side” and the bottom surface of the cited n-type layer formed in the silicon wafer is cited to read on the claimed “second side”), wherein
the first side of the n-type silicon layer is arranged on the second side of the p-type silicon layer (exemplified in [0008] of Prince et al., the cited the first/top side of the n-type silicon layer is arranged on the second/bottom side of the p-type silicon layer); 
a first metal electrode arranged on the first side of the p-type silicon layer (such as first metal electrode 21, Fig. 1D of Kikuchi arranged on the cited first/top side of the p-type silicon layer, as modified by Prince et al. above; see [0024] exemplifying first metal electrode formed by metal paste); and
a second metal electrode arranged on the second side of the n-type silicon layer (such as second metal electrode 25, Fig. 1D of Kikuchi arranged on the cited second/bottom side of the n-type silicon layer, as modified by Prince et al. above; see [0025] exemplifying second metal electrode formed by metal paste), wherein
the second metal electrode comprises a carbide (see Abstract teaching inclusion of metal carbide powder), further comprising
a second n-type silicon layer arranged between the n-type and p-type silicon layers (such as the top half of the thickness of material including the diffused n-type formed in the silicon wafer exemplified in [0008] of Prince et al. cited to read on the claimed “second n-type layer” as it is a continuous thickness of material including n-type dopants).
Kikuchi, as modified above, does not teach wherein the metal carbide is specifically an MXene.
However, Gao et al. discloses a solar cell (see Title) and teaches front or counter electrodes can be made of transition metal carbide MXene material which provides improved conductivity (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transition metal carbide MXene material of Gao et al. for the material of the second metal electrode of Kikuchi, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a solar cell electrode material, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for improved conductivity of the metal electrode.
With regard to claim 16, Kikuchi discloses a solar cell array, comprising:
a plurality of solar cells (see [0049] teaching “solar cells”), each of the plurality of solar cells comprising
a silicon wafer having n-type and p-type layers (see 10, Fig. 1A-D and see [0018]).

Kikuchi exemplifies a p-type substrate with an n-type layer formed on the front side (see [0018]) but does not teach an n-type substrate with a p-type layer formed on the front side.
However, Prince et al. discloses a solar cell (see [0008]) and teaches a silicon wafer can be formed n-type by thermal diffusion with a p-type layer formed on the front side also by thermal diffusion (see [0008]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the silicon wafer of Kikuchi for the silicon wafer of Prince et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a silicon wafer with p-type and n-type layers, supports a prima facie obviousness determination (see MPEP 2143 B).
Kukuchi, as modified by Prince et al. above, teaches a solar cell comprising:
a p-type layer having a first and second side (such as the thickness of material including the diffused p-type formed over the front side of the silicon wafer exemplified in [0008] of Prince et al. cited to read on the claimed “p-type layer”; the top surface of the cited p-type layer formed over the front side of the silicon wafer is cited to read on the claimed “first side” and the bottom surface of the cited p-type layer formed over the front side of the silicon wafer is cited to read on the claimed “second side”);
an n-type silicon layer having a first side and a second side (such as the thickness of material including the diffused n-type formed in the silicon wafer exemplified in [0008] of Prince et al. cited to read on the claimed “n-type layer”; the top surface of the cited n-type layer formed in the silicon wafer is cited to read on the claimed “first side” and the bottom surface of the cited n-type layer formed in the silicon wafer is cited to read on the claimed “second side”), wherein
the first side of the n-type silicon layer is arranged on the second side of the p-type silicon layer (exemplified in [0008] of Prince et al., the cited the first/top side of the n-type silicon layer is arranged on the second/bottom side of the p-type silicon layer); 
a first metal electrode arranged on the first side of the p-type silicon layer (such as first metal electrode 21, Fig. 1D of Kikuchi arranged on the cited first/top side of the p-type silicon layer, as modified by Prince et al. above; see [0024] exemplifying first metal electrode formed by metal paste); and
a second metal electrode arranged on the second side of the n-type silicon layer (such as second metal electrode 25, Fig. 1D of Kikuchi arranged on the cited second/bottom side of the n-type silicon layer, as modified by Prince et al. above; see [0025] exemplifying second metal electrode formed by metal paste), wherein
the second metal electrode comprises a carbide (see Abstract teaching inclusion of metal carbide powder).
Kikuchi, as modified above, does not teach wherein the metal carbide is specifically an MXene.
However, Gao et al. discloses a solar cell (see Title) and teaches front or counter electrodes can be made of transition metal carbide MXene material which provides improved conductivity (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transition metal carbide MXene material of Gao et al. for the material of the second metal electrode of Kikuchi, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a solar cell electrode material, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for improved conductivity of the metal electrode.
With regard to claim 17, independent claim 16 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above. Gao et al. discloses wherein
the MXene is a TiC2Tx MXene (see Example 1).
With regard to claim 18, independent claim 16 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above.
Kikuchi, as modified above, does not disclose wherein the first metal electrode comprises an MXene.
However, Gao et al. discloses a solar cell (see Title) and teaches front or counter electrodes can be made of transition metal carbide MXene material which provides improved conductivity (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transition metal carbide MXene material of Gao et al. for the material of the first metal electrode of Kikuchi, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a solar cell electrode material, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for improved conductivity of the metal electrode.
With regard to claim 19, independent claim 16 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above. Kikuchi discloses wherein
the first metal electrode comprises a non-transparent metal (see [0024] teaching conventional silver powder and glass frit with organic vehicle paste).
With regard to claim 20, independent claim 16 is obvious over Kikuchi in view of Prince et al. and Gao et al. under 35 U.S.C. 103 as discussed above. Kikuchi discloses wherein
the second metal electrode covers at least 90% of the second side of the n-type silicon layer (as depicted in Fig. 1D of Kikuchi, the second metal electrode 25 covers, or extends over, 100% of the cited second/bottom side of the n-type silicon layer, as modified by Prince et al. above).
Claim(s) 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. Pub. No. 2015/0144187 A1) in view of Gao et al. (CN 108470835 A included in applicant submitted IDS filed July 16, 2021).
With regard to claim 10, Kikuchi discloses a method for forming a solar cell, the method comprising:
providing a silicon substrate (10, Fig. 1A-D);
forming a p-type layer on a bottom of the silicon substrate (see [0018]);
forming an n-type layer on a top of the silicon substrate (see [0018]); 
forming a first metal electrode on a bottom of the p-type layer (25, Fig. 1D and see [0025] teaching metal paste forming first metal electrode 25); and
forming a second metal electrode on a top of the n-type layer (21, Fig. 1D and see [0024] teaching metal paste forming second metal electrode 21).

Kikuchi does not teach wherein the second metal electrode is an MXene.
However, Gao et al. discloses a solar cell (see Title) and teaches front or counter electrodes can be made of transition metal carbide MXene material which provides improved conductivity (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transition metal carbide MXene material of Gao et al. for the material of the second metal electrode of Kikuchi, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a solar cell electrode material, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for improved conductivity of the metal electrode.
With regard to claims 14 and 15, independent claim 10 is obvious over Kikuchi in view of Gao et al. under 35 U.S.C. 103 as discussed above. Kikuchi discloses further comprising: 
forming a passivation layer on a bottom of the p-type layer and forming an anti-reflective layer on a bottom of the passivation layer (12a, Fig. 1D; see [0020] teaching passivation layer 12a can be multilayer such as a two layers of silicon nitride and aluminum oxide which are cited to read on the claimed “passivation layer” and “anti-reflective layer”).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. Pub. No. 2015/0144187 A1) in view of Gao et al. (CN 108470835 A included in applicant submitted IDS filed July 16, 2021), and in further view of Prince et al. (U.S. Pub. No. 2010/0269893 A1).
With regard to claim 11, independent claim 10 is obvious over Kikuchi in view of Gao et al. under 35 U.S.C. 103 as discussed above.
Kikuchi, as modified above, does not disclose wherein the p-type and n-type layers are formed by thermal diffusion.
However, Prince et al. discloses a solar cell (see [0008]) and teaches a silicon wafer can be formed n-type by thermal diffusion with a p-type layer formed on the front side also by thermal diffusion (see [0008]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the method of forming the n-type and p-type layers of Kikuchi for the thermal diffusion method of Prince et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a method of forming the n-type and p-type layers in a silicon wafer, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. Pub. No. 2015/0144187 A1) in view of Gao et al. (CN 108470835 A included in applicant submitted IDS filed July 16, 2021), and in further view of Schultz et al. (CN 108883965 A).
With regard to claim 11, independent claim 10 is obvious over Kikuchi in view of Gao et al. under 35 U.S.C. 103 as discussed above.
Kikuchi, as modified above, does not disclose wherein the second metal electrode is formed on top of the n-type layer by drop casting.
However, Schultz et al. discloses a solar cell (see Title) and teaches electrodes can be formed by drop-casting (see [0155]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the method of forming the second metal electrode of Kikuchi for the drop-casting method of Schultz et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a method of forming electrodes for a solar cell, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (U.S. Pub. No. 2015/0144187 A1) in view of Gao et al. (CN 108470835 A included in applicant submitted IDS filed July 16, 2021), and in further view of Huh et al. (U.S. Pub. No. 2011/0318870 A1).
With regard to claim 11, independent claim 10 is obvious over Kikuchi in view of Gao et al. under 35 U.S.C. 103 as discussed above.
Kikuchi, as modified above, teaches firing (see [0031]) but does not disclose further comprising rapid thermal annealing the solar cell including the silicon substrate, p-type layer, n-type layer, the first metal electrode, and the second metal electrode.
However, Huh et al. discloses a solar cell (see Title) and teaches firing a solar cell, including electrodes, includes rapid thermal annealing (see [0100]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the method of firing the solar cell of Kikuchi for the rapid thermal annealing method of Schultz et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a method of firing a solar cell, supports a prima facie obviousness determination (see MPEP 2143 B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 14, 2022